PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/738,954
Filing Date: 21 Dec 2017
Appellant(s): Hawthorne et al.



__________________
Tatiana P. Headrick
Reg. No. 78,828
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 29 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTION
The following ground of rejection is not presented for review on appeal because it has been withdrawn by the Examiner.  
The provisional nonstatutory double patenting rejection over claims 1-208 of copending Application No. 16/476,049 is withdrawn because claims 1-208 were cancelled over the course of prosecution.
(2) Response to Argument
Rejection under 35 USC 103
(a)  Appellant argues, “[t]he Office’s rejection of the pending claims does not address the fact that claims 1 and 2 recite a feature that is absent from Paciotti and Farokhzad: “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell”…The Office’s interpretation of the disclosure of Paciotti does not apply to the pending claims, since the agent of the pending claims is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell.  It is the structure of the particle that renders the agent less accessible to a molecule on the surface of a cell (e.g., the “protecting subparticles” recited in the claims)...”  (Emphasis in original.)  See Appeal Brief, page 10.  	

Appellant equates “disposed on a particle” (emphasis in original) with “structure of the particle” (emphasis in original), however, no nexus is drawn in the language of claims 1 and 2 between “disposed on a particle” and “structure of the particle”.  The limitation, “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” does not indicate that it is the structure or geometry of the particle that is causing the “reduced ability to bind to a molecule on the surface of a cell.”  Likewise, the limitation, “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” does not indicate that it is the structure of the particle “that renders the agent less accessible to a molecule on the surface of a cell” as Appellant now argues.  
Appellant does not state where support is found for interpreting the word “disposed” as a structural or geometric feature.  Examiner respectfully notes that there is also no basis in the specification to interpret the limitation “disposed on a particle” as “structure of the particle.”  Importantly, the word “disposed” (or any grammatical variant of “dispose”) is not even recited in the specification or original claims.  
	Appellant gives the example of “protecting subparticles” as allegedly providing the nexus between “reduced ability to bind to a molecule on the surface of a cell” and particle structure or geometry.  However, Examiner respectfully notes that the phrase “protecting subparticles” is recited in a “wherein” clause at the end of claims 1 and 2 with no claim language indicating that it is the “protecting subparticles” that lead to the 
In sum, no nexus is drawn in claims 1 and 2 between the functional language “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” and any structural element of the particle.   
	It should be noted that Appellant first introduced the structure/geometry argument in the after-final remarks filed on 2 July 2020.  While Appellant argued that the cited prior art does not teach the limitation “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” in the remarks after non-final (filed on 25 March 2020), these remarks made no mention of the structure/geometry argument, which is the main argument presented in the appeal brief.  (Please note that the neither the word “structure” nor the word “geometry” are used in the remarks after non-final filed on 25 March 20).  Because the structure/geometry argument was not presented until after-final, Examiner did not have an opportunity to address this argument substantively until now, in the Examiner’s Answer.   
Examiner respectfully notes that since Appellant does not argue any limitation other than “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell”, it is assumed that all other limitations are met by the rejection under 35 USC 103.  Thus, “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” is the only limitation in dispute.  
	(b)  Appellant argues that “[i]t is the structure of the particle that renders the agent less accessible to a molecule on the surface of a cell (e.g. the “protecting subparticles recited in the claims), not the binding of the particle to a target or the removal of the particle from circulation (as in Paciotti).  An agent immobilized on the particle as recited in claims 1 and 2 does not have to be bound to any moiety or have a reduced ability to bind to a molecule on the surface of a cell.”  See Appeal Brief, page 10.       
	Regarding Appellant’s argument that it is not the binding of the particle to a target or the removal of the particle from circulation that “renders the agent less accessible to a molecule on the surface of a cell”, as noted above, the claim language does not indicate that it is the structure of the particle that leads to the agent being less accessible to a molecule on the surface of a cell.
	Nothing in the language of claims 1 and 2 precludes Paciotti’s scavenging agent bound with a biological target as reading on the instantly claimed agent disposed on the particle such that it has a reduced ability to bind to a molecule of the surface of a cell.  To the contrary, claim 44 further defines the agent of claim 1 as being “disposed on the particle such that it is sterically inhibited from binding to a molecule on the surface of a cell.”  Here also, there is no indication (implicit or explicit) that the structure or geometry of the particle is causing the steric inhibition, as Appellants argue.  Rather, steric inhibition of the agent may occur when it is bound to a ligand and cannot bind to anything else (e.g. Paciotti).    
	Regarding Appellant’s argument that “[a]n agent immobilized on the particle as recited in claims 1 and 2 does not have to be bound to any moiety or have a reduced ability to bind to a molecule on the surface of a cell”, Examiner respectfully submits that claims 1 and 2 do not specify how the reduced ability to bind to a molecule on the surface of a cell occurs.  Thus, it is Examiner’s position that Paciotti’s bound scavenging agent reads on this limitation since it will have a reduced ability to bind to a molecule on the surface of a cell.  It should be noted that the claims do not require that the agent be completely blocked from binding to a molecule on the surface of a cell.  Rather, the claims require a “reduced ability” to bind to a molecule on the surface of a cell.  Thus, even a de minimis reduction in binding will read on the claim.     
	(c)  Citing paragraphs [0217] and [0220], Appellant argues that “[a]n agent immobilized on the particle as recited in claims 1 and 2 does not have to be bound to any moiety to have a reduced ability to bind to a molecule on the surface of a cell” is also described in the specification.  See Appeal Brief, paragraph bridging pages 10 and 11.
Examiner respectfully submits that while the embodiments disclosed in cited portions of the specification describe a relationship between the geometry of the particle and the ability of the immobilized agent to bind to a molecule on the surface of a cell, the claim language provides no such description, as explained above.  Appellant cannot rely on the description provided in the specification to read unrecited features into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It should be noted that the instant specification also discloses embodiments wherein the geometry of the particle resulting in a reduced ability to bind is an optional (i.e., not required) configuration.  For example, paragraph [0102] describes spherical particles comprising two intersecting ridges, “wherein the ridges are sized and oriented: (i) to inhibit the agent immobilized on the surface of the spherical particle from binding to, or activating, a cell surface receptor protein and/or (ii) when the soluble biomolecule is bound to the agent, to inhibit the interaction of the soluble biomolecule and a second member of a specific binding pair of which the soluble biomolecule is the first member.”  Emphasis supplied.  (See also paragraph [0104], describing dendritic particles with two alternate configurations similar to the embodiment of paragraph [0102]).  Thus, even the specification does not describe the geometry of the particle inhibiting the immobilized agent’s binding to a molecule on the surface of a cell as the only possible configuration of the disclosed particle.    
(d)  Appellant argues, “[in] contrast, Paciotti does not disclose any particles constructed in a way that would reduce the ability of an immobilized agent to bind to a molecule on the surface of a cell.”  See Appeal Brief, page 11.
 At the outset, Examiner respectfully submits that the instant claims do not require the particles to be constructed in a way that would reduce the ability of an immobilized agent to bind to a molecule on the surface of a cell, as explained above.
As indicated on page 3 of the Final rejection (mailed on 3 April 2020), Paciotti’s scavenging molecule was cited to teach the claimed binding of an immobilized agent to a target, which in turn would result in a reduced ability of the immobilized agent to bind to a molecule on the surface of a cell, since a bound agent would not have the capacity to bind to a molecule on the surface of a cell (see paragraph [0036] of Paciotti) (as explained on page 9 of the Final rejection and noted by Appellant on page 10 of the Appeal Brief).   
If, arguendo, the instant claims actually recited a structural or geometric feature which resulted in a reduced ability to bind to a molecule on the surface of a cell, Paciotti teaches compounds bound to the surface of the nanoparticle platform that assist in protecting the nanomedicine from being digested, absorbed, opsonized, or eliminated from the body (see, e.g. [0040]) (as noted on page 4 of the Final rejection mailed on (3 April 2020).  These compounds are referred to by Paciotti as “stealth agents” (see, e.g., [0040]).  Disclosed stealth agents include large block polymers such as 100,000 dalton PLURONIC (see [0046]) or 100,000 dalton PVP (see [0049]).  Such large structures protruding from the core particle would “reduce” the ability of the immobilized agent to bind to a molecule on the surface of a cell, since the large block polymers would create a physical barrier between the immobilized agent and the surface of the cell.  
Additionally, please note that the rejection is based on a combination of Paciotti and Farokhzad, not Paciotti alone.  Farokhzad was relied upon in the obviousness rejection for the teaching of the claimed core subparticle/protecting subparticles configuration.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(e)  Appellant argues, “[m]oreover, the scavenging agents of Paciotti are designed to selectively bind to structures found naturally on cells, such as receptors found on the surface of a cellular membrane, a nuclear membrane, or an organelle membrane, among other targets (Paciotti, paragraph [0036]).”  See remarks, page 11.
	Examiner respectfully submits that Paciotti teaches targets at [0036] in addition to those listed by Appellant.  For example, Paciotti states at paragraph [0036], “[s]cavenging agents may also include receptors or parts of receptors that bind to molecules such as antibodies, antibody fragments, enzymes, cofactors, substrates, and other binding member pairs known to those skilled in the art.”  Thus, the targets of Paciotti’s scavenging agents include more than structures found naturally on cells. 
	It should be noted that the instant specification (see paragraph [0014]) also discloses embodiments wherein the target is not a soluble biomolecule, but a biomolecule that is associated with a virus or cell and partitioned into a membrane, cell wall, or capsid.  “Thus, a particle may sequester a pathogenic virus or cell, thereby attenuating the pathogenicity of the virus or cell.”  See [0014].  
	(f)  Appellant argues that “Paciotti provides no guidance regarding any type of scavenging agent that has a reduced ability to bind to a molecule on the surface of a cell, or any hint of the potential usefulness of a construct that can distinguish between molecules bound to a cell and all other molecules.  See Appeal Brief, page 11.  
	As noted above, Examiner respectfully submits that Paciotti’s scavenging agent (equivalent to the instant “immobilized agent”) binds to a target, which in turn results in a reduced ability of the immobilized agent to bind to a molecule on the surface of a cell, since a bound agent would not have the capacity to bind to a molecule on the surface of a cell (see paragraph [0036] of Paciotti).  
	Regarding Appellant’s second point in the language quoted above, the claims do not require distinguishing between molecules bound to a cell and all other molecules.  As noted above, the claims do not require that the agent be completely blocked from binding to a molecule on the surface of a cell.  Rather, the claims require a “reduced ability” to bind to a molecule on the surface of a cell.  Thus, even a de minimus reduction in binding will read on the claim.     
Additionally, it is noted that a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .”
(g)  Appellant argues that “[t]he Office’s assertion that a particle of Paciotti comprising a scavenging agent will succumb to defensive immune cells, thus further reducing the scavenging agent’s ability to bind to a molecule of [sic] the surface of a cell, again mistakes the analysis.  It is the structure of the claimed particle that renders the agent less accessible to a molecule on the surface of a cell, not the removal of the particle from circulation (as in Paciotti).”  Emphasis in original.  See Appeal Brief, page 11.     
At the outset, as noted above, Examiner respectfully submits that independent claims 1 and 2 draw no nexus between the functional language “the agent is disposed on the particle such that it has a reduced ability to bind to a molecule on the surface of a cell” and any structural element of the particle.   
	Additionally, the example of further reducing the scavenging agent’s ability to bind to a molecule was cited merely to illustrate the fact that independent claims 1 and 2 are not constructed in a way that requires a structural feature of the particle to reduce the ability of the agent to bind to a molecule on the surface of the cell.  Additional features taught by Paciotti that would reduce the ability of the agent to bind to a molecule on the surface of a cell include a target bound to a scavenging agent, and a large PLURONIC or PVP block polymer, as discussed above.   
	(h)  Appellant argues that Paciotti’s particle “will remain able to indiscriminately bind free molecules and molecules on the surface of a cell” until shedding of the stealth agent is triggered.  See Appeal Brief, page 11.  
	Examiner respectfully submits that Paciotti discloses a multitude of scavenging agents (see paragraphs [0032] to [0039]) combined with a multitude of stealth agents (see paragraphs [0040] to [0054]), including 100,000 dalton PLURONIC and PVP block polymers, as explained above.  Appellant does not cite where in the reference it is stated that each embodiment and combination of scavenging and stealth agents disclosed by Paciotti  will be able to indiscriminately bind molecules on the surface of a cell until shedding of the stealth agent is triggered.    Appellant also does not provide evidence that the scavenging agent in each of Paciotti’s disclosed embodiments will necessarily bind to molecules on the surface of a cell.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 2145.
	Additionally, Paciotti discloses embodiments wherein molecules other than those on the surface of a cell will bind to the disclosed scavenging agents.  As explained above, Paciotti states at paragraph [0036], “[s]cavenging agents may also include receptors or parts of receptors that bind to molecules such as antibodies, antibody fragments, enzymes, cofactors, substrates, and other binding member pairs known to those skilled in the art.”  Thus, the targets of Paciotti’s scavenging agents include more than structures found naturally on cells. 
	(i)  Appellant argues that Farokhzad teaches away from the present claims because the particles of Farokhzad comprise targeting moieties that are designed to bind to cells for the purpose of delivery of an active agent, such as a therapeutic agent.  See Appeal Brief, paragraph bridging pages 11 and 12.  
	Examiner respectfully submits that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”).  In this case, Farokhzad’s teaching of targeting moieties designed to bind to cells is merely one of many alternative embodiments disclosed by Farokhzad.  Farokhzad’s main invention is the particle with multiple functionalized surface domains in a controlled mosaic pattern (see, e.g., paragraphs [0005] to [0010]).  The various applications of the disclosed particles are optional or suggested (see, e.g., paragraphs [0011] to [0024], describing various suggested uses of the disclosed particles). (See also, paragraph [0143], stating that “[t]he new particles can be used in a wide variety of diverse methods as described in further detail below.  However, the descriptions below are not meant to limit the scope of the invention as described in the claims.”)  
The paragraphs of Farokhzad cited by Appellant for targeting moieties designed to bind to cells (paragraphs [0011], [0012], [0023], and [0115]) are all optional embodiments.  None of these embodiments are required for the disclosed invention.  In fact, the reference notes that the one embodiment of the disclosed particles “can be an asset for many widely varying applications, such as in drug delivery, vaccination, medical imaging, e.g., magnetic resonance imaging, and other medical applications, as well as personal care (such as cosmetics, hair care, and oral care products), nutrition (such as foods and beverages), and agricultural (e.g., fertilizers and pesticides) applications.”  See paragraph [0053].  
Farokhzad states that “[i]n various aspects, the particles according to the present teachings fulfill one or more of the following advantages” (emphasis added) (i.e one may be selected from the list).  Included in this list of advantages is that “the particles circulate and remain for long periods within an organism, thus avoiding immune system recognition and/or complement activation.”  (See paragraph [0117]).  This is similar to the “stealth agents” of Paciotti.  More particularly, Farokhzad states that the disclosed particles can “confer immune clearance (most commonly by PEG functionalizing to confer “stealth” properties)” (see paragraph [0119]).  Paciotti also discloses functionalized PEG as stealth agents (see paragraphs [0044] to [0046], [0050], and [0053] to [0054]).     
	Other embodiments disclosed by Farokhzad that do not bind to cells include particles that dissolve or disintegrate at different rates (see paragraph [0145]), personal care and cosmetic compositions (see paragraph [0151]), oral care compositions (see paragraphs [0161] to [0162]), nutritional compositions (see paragraph [0165]), and home care compositions (see [0173]).  
	Based on the wide variety of applications Farokhzad suggests for its particles (none of which are required), Examiner respectfully submits that the reference does not criticize, discredit, or otherwise discourage disposing an immobilized agent on the surface of a particle such that it has a reduced ability to bind to a molecule on the surface of a cell.  
Nonstatutory Double Patenting Rejections
	Appellant presents the same argument for the nonstatutory double patenting rejections over U.S. Patent Nos. 9,623,081; 9,907,831; and 10,420,817; namely, that the patents do not recite or provide any guidance regarding a core subparticle and a plurality of protecting subparticles, and an agent immobilized on the core subparticle.  See Appeal Brief, pages 15 to 16.
	At the outset, Examiner respectfully notes, as above, that Appellant did not provide any arguments directed to the pending nonstatutory rejections until the after-final remarks filed on 2 July 2020.  (In the response after the non-final Office action mailed on 25 March 2020, Appellant responded to each non-statutory double patenting rejection by stating that “[a]pplicant will address the double patenting rejections upon indication of otherwise-allowable subject matter.”  See pages 8-9.).  Thus, Examiner did not have an opportunity to address these arguments substantively until now, in the Examiner’s Answer.     
	In response, Examiner notes that claim 1 of each patent recites “[a] particle having at least one surface and an agent immobilized on the surface.”  This particle is the equivalent of the claimed core particle, as it is the particle upon which the agent is immobilized.  
Each of the patents additionally claim a plurality of coating associated with the particle (see claims 5 and 6 of ‘081, claiming “a plurality of coating molecules” (claim 5) “the plurality of coating molecules are bound to the exterior surface” (claim 6); see also claims 41 and 42 of ‘831, claiming “a plurality of coating particles” (claim 41) “at least one molecule of the plurality of coating molecules is bound to the outer surface” (claim 42);  see also claims 10 and 11 of ‘817, claiming “[t]he particle of claim 1, further comprising a coating” (claim 10) “wherein the coating comprises a plurality of coating molecules on a surface of the particle” (claim 11)).  These coating molecules are equivalent to the claimed protecting subparticles, as they are bound to the particle (see, e.g., paragraph [0172] of the instant published specification, stating that “[s]ome protecting subparticles are preferentially tethered to core subparticles…” 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615     

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.